Title: From Benjamin Franklin to William Jackson, 6 July 1781
From: Franklin, Benjamin
To: Jackson, William


Sir,
Passy 6 July 1781
I received and answer’d two of your Expresses Yesterday Morning, and in the Evening I recd. a third Letter from you, all dated the 2d Inst.
In this last you tell me, “that I must be sensible I cannot have the Disposal of the Money, as it was obtained without either my Knowledge or Concurrence by Col. Lawrens, appointed special Minister for that purpose.”
I do not desire to diminish the Merit of Col. Lawrens. I believe he would have been glad if it had been in his Power to have procured ten times the Sum; and that no Application or Industry on his Part for that Purpose would have been wanting. But I cannot let this injurious Assertion of yours pass without expressing my Surprize, that you, who were always with that Gentleman, should be so totally ignorant of that Transaction. The Six Millions, of which he took with him Two & an half, of which One & an half was sent to Holland, and of which more than the Remainder is order’d in Stores from hence, was a free Gift from the King’s Goodness (not a Loan to be repaid with Interest) and was obtained by my Application long before Col. Lawrens’s Arrival: I had also given in a List of the Stores to be provided; tho’ on his Coming I chearfully gave up the farther Prosecution of that Business into his Hands, as he was better acquainted with the particular Wants of the Army than I could be, and it was one of the Purposes of his Appointment. Thus no Part of the Affair was done without my “Knowledge & Concurrence,” except the sending a Million and half of the Specie to Holland. This was indeed a Secret to me. I had heard of that Sum’s being ready there to embark, but I always ’till lately understood it to be a Part of the Dutch Loan, which I am about to mention, or I should certainly have opposed that Operation.— What Col Lawrens really obtained, and a great Service I hope it will prove, was a Loan upon Interest of ten Millions, to be borrowed on the Credit of this Court in Holland. I have not heard that this Loan has yet produced any thing: and therefore I do not know that a single Livre exists or has existed in Europe of his procuring for the States. On the contrary he & you have drawn from me considerable Sums as necessary for your Expences, & he left me near 40,000 livres to pay for the Alliance, and moreover engaged me in a Debt in Holland which I understood might amount to about 15,000£ Sterling, and which you contrived to make 50,000£. When I mentioned to him the Difficulty I should find to pay the Drafts, he said, You have the Remainder of the Six Millions. He gave me no Acct. of the Dispositions he had made, and it is but lately I have learnt that there is no Remainder. To gratify you & to get that Ship out, which could not have stirr’d without me, I have engag’d for the vast Sum abovementioned, which I am sure I shall be much distress’d to pay, and therefore have not deserv’d at your Hands the Affront you are advis’d to menace me with. And since I find you make it a Point of Reflection upon me, that I want to apply Money to the Payment of my Engagements for the Congress, which was obtained by Col. Lawrens for other Purposes, I must request that you would upon this better Information, take occasion to correct that Error, if you have communicated it to any other Person.— By the Letters you shew’d me that had pass’d between Mr Adams and you, I perceiv’d he had imbibed an Opinion that Col. Lawrens had, as he expresses it, done more for the United States in the short Time of his being in Europe than all the rest of their Diplomatic Corps put together. I should never have disputed this, because I had rather lend a little Credit to a Friend than take any from him, especially when I am persuaded he will make a good Use of it. But when his Friends will make such Supposititious Credit a Matter of Reproach to me, it is not right to continue silent.

As to the Safety of the excellent Conveyance you mention, I must own I have some Doubts about it, and I fear I shall hear of the Arrival of that Ship in England before she sees America. Be that as it may, I am clear that no Use can possibly be made of the Money in America for supporting the Credit of the States, equal in any Degree to the Effect it must have for the same purpose when applied to the Payment of their Bills here which must otherwise go back protested. And I am sure it will be exceedingly prejudicial to that Credit, if by the rash Proceeding you threaten, this Situation of their Affairs becomes the Subject of public Talk & Discussion in Europe.
I am, Sir, Your most humble & most obedient Servant
B Franklin

P.S. I request you would read again & consider well my first Letter to you on this Subject. The Reasons therein contained subsist still in their full Force.
  Major Jackson

 
Endorsed: From Doctor Franklin July 6. 1781
Notation: (C No. 11)
